Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on March 5, 2021.
Claims 3-4 and 13 canceled.
Claims 18-23 are added.
Claims 1 and 12 are amended.
Claims 1-2, 5-12, and 14-23 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-12, and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chudy (US Patent No. 9,272,796 B1).
Regarding claim 1, Chudy discloses a method (Fig. 19A) for operating an apparatus (10, 11 – Fig. 1) for packaging individual medication doses, the method comprising: 
making order data (70, 77, 169, 171) available to a control device (15, 17 – Fig. 18A), wherein the order data relate to medication compilations (Col. 10, lns 24-38 and Col. 13, lns 13-23), each medication compilation having at least one medication dose (21); 
dispensing (via 45 in Fig. 6A) medication doses of a medication compilation from a plurality of storage and dispensing stations (43, 45 – Fig. 6A) based on the order data (Col. 8, lns 27-34 and Col. 9, lns 10-14); 
conducting (Col. 9, lns 10-14) the dispensed medication compilations to a packaging station (51 – Fig. 6 and 6A); 
applying data (70), by a labeling and printing station (55), at predetermined application locations (63) of packaging material (25) (Col. 10, lns 5-9); 
via 57) a strand (See Figs. 15A and 15B) of connected blister bags (23) by the packaging station from the packaging material (Col. 9, lns 59-64); 
assigning the applied data to each connected blister bag (See Figs. 15A and 15B); 
introducing (via 53) the dispensed medication compilations into the blister bags while the blister bags are formed (Fig. 6); 
conducting the strand to an optical detection device (“verification system”, 13,101, 95, 97, 99 – Figs. 7 and 12); 
detecting characteristics (77 – Col. 10, lns 33-36) of a blister bag; 
comparing (at 317 in Fig. 19A) the detected characteristics of the blister bag with reference characteristics (“code entered into the subfile at the time of batch filed creation” - Col. 21, lns 7-20 and “reference image 173 of each drug 21” – Col. 24, lns 59-60); 
triggering (at 327 in Fig. 19A) a reaction (“provide a modification of the pouch package 23” – Col. 22, lns 51) assigned to a deviation if a deviation between the detected characteristics and the reference characteristics is found (Col. 22, lns 48-62); 
placing the strand of blister bags in storage (Col. 12, lns 4-6);
determining that the applied data on the blister bag is free of error (“Col. 21, lns 22-27); 
determining (at 333, 335, and 337 in Fig. 19A) that the dispensed medication compilation introduced into the blister bag does not agree with the reference characteristics (Col. 25, lns 17-24 and Col. 26, lns 8-9); and 
at 339 in Fig. 19A via 141) the blister bag as being defective (Col. 26, lns 9-17).

Regarding claim 2, Chudy discloses the method as recited above further comprising deriving the reference characteristics from the order data (Chudy, Col. 9, lns 47-64).

Regarding claim 6, Chudy discloses the method as recited above further comprising marking (via Chudy, 141) a blister bag as being defective if a bag-related deviation between reference characteristics and detected characteristics is found (Chudy, Col. 22, lns 52-56).

Regarding claim 7, Chudy discloses the method as recited above further comprising indicating (at 319 in Chudy, Fig. 19A) the order data assigned to a blister bag as being defective if a deviation between reference characteristics and detected characteristics is determined (Chudy, Col. 21, ln 59-Col. 22, ln 4).

Regarding claim 8, Chudy discloses the method as recited above further comprising providing the order data for renewed processing (Chudy, Col. 22, lns 32-36) if a deviation between reference characteristics and detected characteristics is determined.

Regarding claim 9, Chudy discloses the method as recited above further comprising detecting (at 311 and 313 in Chudy, Fig. 19A) positions of the data on the blister bag (Chudy, Col. 20, lns 13-47).

Regarding claim 10, Chudy discloses the method as recited above further comprising comparing (at 331 and 333 in Chudy, Fig. 19A) the positions of the data on the blister bag with predetermined arrangements (Chudy, Col. 24, lns 35-47 and Col. 25, lns 17-24).

Regarding claim 11, Chudy discloses the method as recited above further comprising triggering (at 339 in Chudy, Fig. 19A) a second reaction assigned to a second deviation when a systematic deviation between the positions of the data on the blister bag and the predetermined arrangements is detected based on the comparison (Chudy, Col. 26, lns 8-22).

Regarding claim 12, Chudy discloses a method (Fig. 19A) for operating an apparatus (10, 11 – Fig. 1) for packaging individual medication doses, the method comprising: 
making order data (70, 77, 169, 171) related to medication compilations available to a control device (15, 17 – Fig. 18A) (Col. 10, lns 24-38 and Col. 13, lns 13-23), each medication compilation having at least one medication dose (21); 
via 45 in Fig. 6A) medication doses of a medication compilation from a plurality of storage and dispensing stations (43, 45 – Fig. 6A) based on the order data (Col. 8, lns 27-34 and Col. 9, lns 10-14); 
conducting (Col. 9, lns 10-14) the dispensed medication compilations to a packaging station (51 – Fig. 6 and 6A); 
applying (via 55) data (70), at predetermined application locations (63) of packaging material (25) (Col. 10, lns 5-9); 
forming (via 57) a strand (See Figs. 15A and 15B) of connected blister bags (23) from the packaging material (Col. 9, lns 59-64); 
introducing (via 53) the dispensed medication compilations into the blister bags (Fig. 6); 
detecting (via “verification system”, 13, 101, 95, 97, 99 – Figs. 7 and 12) and comparing (at 317 in Fig. 19A) characteristics (77 – Col. 10, lns 33-36) of a blister bag with reference characteristics (“code entered into the subfile at the time of batch filed creation” - Col. 21, lns 7-20 and “reference image 173 of each drug 21” – Col. 24, lns 59-60) based on the order data; 
triggering (at 327 and 339 in Fig. 19A) a reaction (“provide a modification of the pouch package 23” – Col. 22, lns 51) assigned to a deviation if a deviation between the detected characteristics and the reference characteristics is found (Col. 22, lns 48-62); wherein the triggered reaction comprises:
determining (at 333, 335, and 337 in Fig. 19A) that the dispensed medication compilation introduced into the blister bag does not agree with the reference characteristics (Col. 25, lns 17-24 and Col. 26, lns 8-9); and 
at 339 in Fig. 19A via 141) the blister bag as being defective (Col. 26, lns 9-17).

Regarding claim 15, Chudy discloses the method as recited above further comprising detecting (at 311 and 313 in Chudy, Fig. 19A) positions of the data on the blister bag (Chudy, Col. 20, lns 13-47).

Regarding claim 16, Chudy discloses the method as recited above further comprising comparing (at 331 and 333 in Chudy, Fig. 19A) the positions of the data on the blister bag with predetermined arrangements (Chudy, Col. 24, lns 35-47 and Col. 25, lns 17-24).

Regarding claim 17, Chudy discloses the method as recited above further comprising triggering (at 339 in Chudy, Fig. 19A) a second reaction assigned to a second deviation when a systematic deviation between the positions of the data on the blister bag and the predetermined arrangements is detected based on the comparison (Chudy, Col. 26, lns 8-22).

Regarding claim 18, Chudy discloses the method as recited above further comprising stopping the operation (at 323 in Fig. 19A) of the apparatus when a systematic deviation between reference characteristics and detected characteristics is determined, wherein the systematic deviation is based on a threshold number of multiple consecutive defective blister bags (Col. 22, lns 21-30).
Regarding claim 19, Chudy discloses the method as recited above further comprising marking, for the defective blister bag, the order data assigned to the defective blister bag as being defective (Col. 26, lns 8-17).

Regarding claim 20, Chudy discloses the method as recited above further comprising locating the defective blister bag in the strand of blister bags based on the marked order data assigned to the defective blister bag (Col. 15, lns 9-19 and 44-54).

Regarding claim 21, Chudy discloses the method as recited above further comprising scheduling the marked order data of the defective blister bag for renewed processing to produce a blister bag with a medication compilation that corresponds to the order data (Col. 22, lns 21-30).

Regarding claim 22, Chudy discloses the method as recited above further comprising stopping the operation (at 323 in Fig. 19A) of the apparatus when a systematic deviation between reference characteristics and detected characteristics is determined, wherein the systematic deviation is based on a threshold number of multiple consecutive defective blister bags (Col. 22, lns 21-30).

Regarding claim 23, Chudy discloses the method as recited above further comprising: locating the defective blister bag in the strand of blister bags based on the marked order data; and scheduling the marked order data of the defective blister bag for renewed processing to produce a blister bag with a medication compilation that corresponds to the order data (Col. 22, lns 21-30).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chudy (US Patent No. 9,272,796 B1) in view of Natali et al. (US Pub. No. 2013/0329976 A1, herein, Natali).
Regarding claim 5, Chudy teaches the method as recited above.
Chudy does not expressly disclose the step of continuing the operation of the apparatus even if a deviation between reference characteristics and detected characteristics is determined, if a threshold number of correct blister bags follow the deviation.
Natali teaches the step of continuing the operation of the apparatus even if a deviation if a deviation between reference characteristics and detected characteristics is determined (“alternatively, when a given receptacle is identified as non-compliant,...provide an alert signal to the user” – Para [0029]-[0030]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Chudy with the step of continuing the operation of the apparatus even if a deviation between reference characteristics and detected characteristics is determined, if a threshold number of correct blister bags follow the deviation as taught by Natali in order to maintain the continuous packaging process at a productive rate.

Regarding claim 14, Chudy teaches the method as recited above.
Chudy does not expressly disclose that the triggered reaction comprises continuing the operation of the apparatus if a threshold number of blister bags having no deviation follow the blister bag having the deviation.
“alternatively, when a given receptacle is identified as non-compliant,...provide an alert sign al to the user” – Para [0029]-[0030]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Chudy with the step of continuing the operation of the apparatus even if a deviation between reference characteristics and detected characteristics is determined, if a threshold number of correct blister bags follow the deviation as taught by Natali in order to maintain the continuous packaging process at a productive rate.

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed March 5, 2021, with respect to the rejection(s) of claim(s) 1-2, 5-12, and 14-17 under 35 U.S.C. 203 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.
Examiner relies solely on the disclosure of Chudy to reject the newly amended claim language as recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





March 11, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731